Citation Nr: 1019246	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, to include thoracolumbar scoliosis, as secondary to 
a right tibial stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
filed a notice of disagreement in September 2006, a statement 
of the case was issued in May 2007, and a substantive appeal 
was received in June 2007.  The Veteran testified at RO 
hearings in February 2007 and October 2007, and at a hearing 
before the Board in March 2010.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied 
entitlement to service connection for scoliosis to include as 
secondary to service-connected residuals of right tibial 
stress fracture.

2.  In April 2006, the Veteran filed a request to reopen his 
claim of service connection for a low back disorder, to 
include thoracolumbar scoliosis, as secondary to a right 
tibial stress fracture. 

3.  Evidence received since the November 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disorder, to 
include thoracolumbar scoliosis, as secondary to a right 
tibial stress fracture.  




CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service 
connection for scoliosis to include as secondary to service-
connected residuals of right tibial stress fracture is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, to include thoracolumbar scoliosis, as secondary to 
a right tibial stress fracture.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in April 2006.  The April 2006 letter also provided the 
Veteran with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006) during the pendency of this appeal which addressed 
the appropriate VCAA notice to be provided in cases involving 
the submission of new and material evidence to reopen 
previously decided issues.  The Court found that VA must 
notify a claimant of the evidence and information needed to 
reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the April 2006 VCAA letter also 
explained to the Veteran what constitutes "new" evidence 
and what constitutes "material" evidence.  Thus, the Board 
concludes that the Veteran has been provided with the type of 
notice contemplated by the Court in Kent and no additional 
notice is necessary.  Additionally, at the time of his 
hearing before the Board, the Veteran, with the assistance of 
his representative, displayed a knowledge of what was needed 
to substantiate his claim.  See Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007) (Any notice error was cured 
by actual knowledge on the part of the claimant).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  The Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  




Criteria & Analysis

The Veteran's claim was denied in a November 2004 rating 
decision.  The Veteran did not file a notice of disagreement, 
thus the rating decision is final.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

The Veteran's request to reopen his claim of service 
connection for a low back disorder, to include thoracolumbar 
scoliosis, as secondary to a right tibial stress fracture was 
received in April 2006, and the regulation applicable to his 
appeal provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2009).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 2004 rating decision, the 
Veteran's service treatment records were of record.  In 
addition, VA outpatient and private treatment records were of 
record, including a July 2003 finding of moderate right 
lumbar scoliosis with associated degenerative joint disease 
and a September 2004 report of VA examination.  The September 
2004 VA examiner diagnosed thoracolumbar scoliosis, 
myofascial strain and degenerative disease of the lumbar 
spine.  The examiner opined that the Veteran's diagnosis of 
scoliosis is not related to his service-connected leg 
condition.  Based on the record at that time, the Board 
denied service connection for scoliosis to include as 
secondary to the service-connected residuals of right tibial 
stress fracture based on a finding of no evidence connecting 
any current scoliosis with service.  

Turning to the evidence which has been received since the 
November 2004 decision, the Board notes that newly received 
evidence includes VA outpatient treatment records, private 
treatment records, internet articles, and August 2006 and 
March 2007 reports of VA examinations.  The August 2006 VA 
examiner stated that any opinion regarding whether the 
Veteran's scoliosis is related to leg length discrepancy 
would be based on speculation.  The August 2006 VA examiner 
also stated that it is unclear that the Veteran's leg length 
discrepancy is caused by a stress fracture that occurred in 
the military.  The March 2007 VA examiner opined that it is 
less likely than not that the Veteran's leg length 
discrepancy or the stress fractures directly caused or 
permanently aggravated the thoracolumbar strain and 
thoracolumbar degenerative joint disease.  The examiner also 
opined that it is less likely than not that the tibial stress 
fracture or the leg length discrepancy noted at service 
discharge directly caused or permanently aggravated the 
scoliosis.  These medical reports as well as the outpatient 
treatment records are cumulative of evidence previously of 
record in that they do not substantiate the claim.  As such, 
they are not new and material.  

The Internet information is new in that it was not of record 
at the time of the previous denial.  However, it is not 
material in that it does not relate to an unestablished fact 
necessary to substantiate the underlying claim for service 
connection.  Thus, the above-cited evidence is not "so 
significant that [it] must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156 (2009).

The Board has also considered the Veteran's lay statements 
and testimony regarding his claim for benefits and the 
etiology of his claimed disability.  Where, as here, the 
claim turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

After reviewing the evidence received since the November 2004 
rating decision, the Board is unable to find any evidence 
which adds anything to the record that was not known in 2004.  
There is no new medical evidence which shows a current low 
back disorder, to include thoracolumbar scoliosis, related to 
service.  

The evidence submitted is cumulative in nature and does not 
alter the facts that were known at the time of the prior 
decision.  In sum, the Board finds that the evidence received 
since the November 2004 rating decision does not raise a 
reasonable possibility of substantiating the low back claim.  
As such, new and material evidence has not been received and 
the claim has not been reopened.  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a low back disorder, to 
include thoracolumbar scoliosis, as secondary to a right 
tibial stress fracture.  

The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


